 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Geer Chevrolet Co., Inc., d/b/a ParkwoodChevrolet and Internationl Association of Ma-chinists and Aerospace Workers, AFL-CIO,District Lodge No. 190, Local Lodge No. 2182.Case 20-CA-15546June 18, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 29, 1982, Administrative Law JudgeGordon J. Myatt issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions limited to the failure of the Admin-istrative Law Judge to include, in conformancewith his other findings, certain matters in his "Con-clusions of Law" and in his recommended Order.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions' of the Administrative Law Judge and toadopt his recommended Order,2as modifiedherein. 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,John Geer Chevrolet Co., Inc., d/b/a ParkwoodChevrolet, Sacramento, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:t Although the Administrative Law Judge, in the section of his Deci-sion entitled "Concluding Findings" found, inter alia, that Respondentviolated Sec. 8(aXS5) of the Act by engaging in direct dealing with its em-ployees in derogation of the Union's representative status, he omitted thisconclusion from the section of his Decision entitled "Conclusions ofLaw." So as to resolve any possible doubt in this regard, we conclude asa matter of law that Respondent violated Sec. 8(aXS) of the Act by en-gaging in direct dealing with its employees as found by the Administra-tive Law Judge.2 In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.: Although the Administrative law Judge concluded, in par. 6 of thesection of his Decision entitled "Conclusions of Law," that Respondentviolated Sec. 8(aX5) and (1) of the Act by unilaterally modifying theterms of the existing collective-bargaining agreement without first notify-ing the Union and affording it an opportunity to bargain thereon, in hisrecommended Order the Administrative Law Judge inadvertently failedto order that Respondent cease and desist from making such unilateralchanges. We have modified the Administrative Law Judge's recommend-ed Order to include such a cease-and-desist provision.262 NLRB No. 341. Insert the following as paragraph l(d) and re-letter the subsequent paragraphs accordingly:"(d) Unilaterally modifying the terms of the ex-isting collective-bargaining agreement without firstnotifying the Union and affording it an opportunityto bargain thereon."2. Insert the following as paragraphs 2(b) and (c)and reletter the subsequent paragraphs accordingly:"(b) Make unit employees whole for any lossesthey may have sustained as a result of Respond-ent's unilateral implementation of a reduced work-week, together with interest thereon to be comput-ed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977). See, generally,Isis Plumbing & Heating Co., 138 NLRB 716 (1962)."(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides 'had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT bypass International Associ-ation of Machinists and Aerospace Workers,AFL-CIO, District Lodge No. 190, LocalLodge No. 2182, and deal directly with ouremployees with respect to wages, hours, andother terms and conditions of employmentcovering our employees in the following ap-propriate unit:All employees employed at our 7100 Frank-lin Boulevard, Sacramento, California facili-ty; excluding clerical employees, salesmen,nonproduction foreman, guards, and super-visors as defined in the Act.WE WILL NOT coercively interrogate em-ployees in preparation for the hearing of anunfair labor practice case in which we are in-volved.256 PARKWOOD CHEVROLETWE WILL NOT unilaterally modify the termsof the existing collective-bargaining agreementwithout first notifying the Union and affordingit an opportunity to bargain thereon.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL bargain collectively with theabove-named Union with respect to wages,hours, and other terms and conditions of em-ployment of our employees in the unit de-scribed above.WE WILL make unit employees whole, withinterest, for any losses they may have sus-tained as a result of our unilateral implementa-tion of a reduced workweek.JOHN GEER CHEVROLET CO., INC.,D/B/A PARKWOOD CHEVROLETDECISIONSTATEMENT OF THE CASEGORDON J. MYATrr, Administrative Law Judge: Upona charge filed on August 5, 1980,1 by International Asso-ciation of Machinists and Aerospace Workers, AFL-CIO, District Lodge No. 190, Local Lodge No. 2182,(hereafter called the Union) against John Geer ChevroletCo., Inc., d/b/a Parkwood Chevrolet (hereafter calledthe Respondent), the Regional Director for Region 20issued a complaint and notice of hearing on September30. The complaint alleged, inter alia, that the Union wasthe exclusive collective-bargaining representative of theRespondent's employees in an appropriate unit and thatthe Union and the Respondent were parties to successivecollective-bargaining agreements, the most recent ofwhich was effective for the period October 9, 1978, toAugust 1, 1981. It is also alleged that the Respondentviolated Section 8(aXl), (3), and (5) of the NationalLabor Relations Act, as amended (hereafter called theAct), 29 U.S.C. §151, et seq., by the following conduct:(1) bypassing the Union and dealing directly with em-ployees about terms and conditions of employment; (2)assigning more arduous work tasks to and subsequentlydischarging employee Joel A. Roitinger because he en-gaged in protected concerted activity in seeking to en-force the terms of the existing collective-bargainingagreement; and (3) interrogating employees in prepara-tion for hearing of the unfair labor practice chargeswithout affording them the safeguards required by theBoard in Johnnie's Poultry Ca and John Bishop PoultryCao, Successor, 146 NLRB 770 (1964).2 The Respondentfiled an answer in which it admitted certain allegationsof the complaint, denied others, and specifically deniedengaging in any conduct which violated the Act.'Unless otherwise indicated, all dates herein refer to the year 1980.·Counsel for the Geoeral Counsel amended the complaint at the hear-ing to include the allegations of bypassing the Union and the misconductunder Jonnie's Poultry.A hearing was held in this matter on April 14, 1981, inSacramento, California. All parties were represented bycounsel and afforded full opportunity to examine andcross-examine witnesses and to present material and rele-vant evidence on the issues. Briefs were submitted by allparties and have been duly considered.Upon the entire record in this case,s including my ob-servation of the witnesses and their deneanor while testi-fying, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Respondent is a California corporation engaged inretail sales, service, and repair of automobiles. Its officeand principal place of business is located in Sacramento,California. During the calendar year ending December31, 1979, the Respondent in the course of its business op-erations derived gross revenues in excess of S500,000.During the same period, the Respondent purchased andreceived at its Sacramento, California, facility products,goods, and other materials 9f value in excess of $50,000directly from points located outside the State of Califor-nia. The pleadings admit, and I find, that the Respondentis, and has been at all times material herein, an employerengaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of theAct.11. THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No. 190, LocalLodge No. 2182 is a labor organization within the mean-ing of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsAs noted, the Respondent recognized the Union as theexclusive collective-bargaining representative of its em-ployees in an appropriate unit and the parties were signa-tories to successive collective-bargaining agreements.The bargaining unit deemed appropriate was describedas follows:All employees employed by the Employer at its7100 Franklin Boulevard, Sacramento, California fa-cility; excluding clerical employees, salesmen, non-production foremen, guards, and supervisors as de-fined in the Act.The collective-bargaining agreement in effect betweenthe parties contained the following provisions which arepertinent to the issues of this case:3 Leave was granted to the parties to withdraw the original copies ofcertain exhibits and submit duplicates to the official reporter at a laterdate. However, these duplicate copies were not supplied to the reporterat the time the official record was submitted. Copies were subsequentlyreceived directly from the General Counsel, with the exception of Resp.Exh. 6, and they are hereby made a part of the official record.257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 5. SeniorityA. The Employer shall be the judge of the compe-tency of the men. Competency being equal, senior-ity by classification shall prevail in the reduction offorces and re-employment of men.B. An employee shall lose his seniority for the fol-lowing causes:* * a*In the event of layoff, employees shall be laid off byseniority, except that an employee who is workingon a job in progress shall be allowed to work out ofseniority to complete the job. Apprentices shallstand in line in seniority according to ratio.Section 8. Minimum Daily GuaranteeA. When an employee is called to work he shall beguaranteed a minimum of eight (8) hours pay forthe day ...C. It is agreed that the Employer will endeavor inevery possible way to employ only such forces aswill guarantee each employee a full week's pay.B. The Decision to Implement a Reduction in theWork Week of the Unit EmployeesBecause of the gasoline crisis in early 1980, the Re-spondent experienced a sharp reduction in sales and serv-ice work at its dealership. In order to avoid the possibili-ties of layoff, management decided to adopt a plan re-ducing the workweek of the service department employ-ees by means of rotating days off. The net effect of thisproposal was to reduce each employee's workweek from40 to 32 hours. On May 5, Bruce Frederick, the servicemanager, called a meeting of all the service departmentemployees. Al Radovitch, the Respondent's general man-ager and operator of the dealership, also attended themeeting. Frederick explained the possibility of layoffsdue to the decrease in business and the Respondent'sdesire to retain all of its employees. The proposal of ro-tating days off to reduce the workweek was offered tothe employees as a means of avoiding layoffs.Roitinger, the alleged discriminatee, asked how longthe Respondent intended to keep the plan in effect andwas told that it would be operative until business im-proved at the dealership.4The employees were asked tosign a typed statement indicating the proposal had beenexplained and they thoroughly understood it. (See G.C.Exh. 2.) It is evident from the testimony that by signingthe statement, the employees were also expressing ap-proval of the implementation of management's proposal.Roitinger protested that the proposal constituted a re-writing of the existing collective-bargaining agreementand could not be done legally. He was assured that thedocument was not binding. Roitinger then requested that'Radovitch testified it was management's hope that business would in-crease within the next 6 to 8 weeks.a union representative be called, but was told that MiltonRobeson, a coworker and the union shop steward, wasthe representative for the Union. Another employee, un-identified in the record, who was represented by aTeamster local also protested against the plan.5The typed statement was given to the employees tosign, but Roitinger refused to put his s:ignature on it andcontinued to protest.6He reminded management that thecontract guaranteed the employees 8 hours work a dayand stated the work should be spread among the moresenior employees. Someone from management (therecord is unclear whether it was Frederick or Rado-vitch) replied that all employees had a right to work andif any employees were laid off, the Respondent's unem-ployment insurance rates would increase. Sometime laterduring the day, Roitinger signed the document but indi-cated that he was doing so under protest.7Radovitch testified on direct that he called WayneWheeler, area director of the Union, immediately afterthe meeting with the employees and informed him of theRespondent's intention to implement the rotation plan ifbusiness did not improve. According to Radovitch,Wheeler replied, "O.K." Radovitch interpreted Wheel-er's response to indicate the Union consented to the plan.On cross-examination, however, Radovitch became lesspositive and stated that while he was certain he calledWheeler in the midmorning, it may have been after allthe employees signed the sheet approving the plan or itmay have been just before the Respondent put the planinto operation.Wheeler denied having a conversation with Radovitchin May concerning the rotation plan. He stated he firstlearned of the rotation plan when the employees met atthe Union's office in July. According to Wheeler, he wasout of town on union matters on May 5, 6, 7, and 8 inVallejo, California. A copy of his office calendar wassubmitted in evidence to establish his unavailability onthese dates. (G.C. Exh. 8.)C. The Transfer of Roitinger to Heaiy-Duty WorkUntil his discharge on July 29, Roitinger had workedfor the Respondent since September 1963. He started asan apprentice and then became a journeyman mechanic.During the period of his employment with the Respond-ent, Roitinger performed virtually every phase of serviceand repair work. This included: lube work; machine shopwork; arc welding; front-end alignment; trim work; light-line work which consisted of tune ups; electrical and car-buretor work; brake work; heavy-duty front- and rear-end work; and diagnostic work involving the use of dyn-amometer and scope machines. The collective-bargainingagreement classified the mechanics as apprentices andjourneymen without regard to any particular specialty.The testimony indicates the Respondent utilized the me-chanics in every phase of the work, although some effort5 The Teamsters represented a separate unit of the Respondent's em-ployees and this proposal apparently also applied to them.6 Radovitch told the employees that anyone unwilling to sign thetyped statement should come to his office and discuss the matter further.7 The above facts regarding the meeting of May 5 constitute a synthe-ses of the uncontroverted testimony of the witnesse, to this event.258 PARKWOOD CHEVROLETwas made to assign the mechanics jobs in the areaswhere they were the most proficient.Sometime in 1979, Roitinger was sent by the Respond-ent to a special school in Los Angeles for training in theuse of a dynamometer for diagnostic work. The Re-spondent was launching a program to develop diagnosticcapabilities at its facility to promote more repair workfrom the public. In conjunction with this training, Roi-tinger independently attended special training classes onthe use of the Sun scope in diagnostic work. As a part ofthe diagnostic program, Roitinger appeared in severallocal TV commercials for the Respondent as its versionof "Mr. Good Wrench" touting the diagnostic capabili-ties at the Respondent's dealership. Sometime in 1980,Roitinger was replaced by another mechanic on the diag-nostic work and was assigned to front-end work.8In addition to his mechanic's duties, over the course ofthe years Roitinger served as union shop steward on ap-proximately seven different occasions. He last served inthis capacity in 1979. Roitinger resigned in November1979 after the service manager became ill following aconfrontation with Roitinger over a contract matter.9Roitinger was succeeded as shop steward by MiltonRobeson, a mechanic who worked on the heavy-dutyline.Roitinger testified that 2 or 3 days after the meetingon May 5, he was called into Service Manager Freder-ick's office and told that he was being moved to heavy-duty work. When Roitinger inquired about the reasonfor his reassignment, he was informed that his front-endwork was too slow and exceeded the flat-rate standardsin the repair manuals used by the Respondent.'0Roi-tinger stated he was also told that Frederick needed himon the heavy-duty line. Roitinger protested that he felthe was more effective on front-end work and requestedthat if Frederick transferred him to the heavy-duty line,he not be held to the flat-rate time since he had not per-formed this work for the past 2 years. According to Roi-tinger, Frederick assured him that management wouldnot hold him to the flat-rate standards until he caught upon the new procedures.Robeson testified that he was present in his capacity asshop steward when Frederick spoke to Roitinger aboutthe transfer to heavy-duty work." Although Robesoncould not fix the precise date of this discussion, he re-called that it was "a week or so" after the meeting onthe reduction of hours. Robeson also recalled that hewas told by Frederick several days before the discussionwith Roitinger that the service manager intended to reas-sign Roitinger to the heavy-duty line. He confirmed thatFrederick told Roitinger the employee was too slow on' While the exact date is unclear in the record, it is apparent that Roi-tinger was assigned to front-end work several months prior to May 1980.g Although not explicitly stated, the implication of the testimony wasthat the manner in which Roitinger handled the contract matter contrib-uted to the service manager's illness.'0 It is customary in the auto repair business to use the manufacturer'sand the mechanic's trade manuals to establish the time rates for all repairwork. It is on this basis that customers are billed for shop labor. When amechanic exceeds the established time limit on a given job, the Respond-ent suffers a monetary loss since it is asserted the excess time is notcharged to the customer." At the time of the hearing, Robeson was no longer employed by theRespondent.front-end work and would be transferred to the heavy-duty line because Frederick felt he would be able to do abetter job. He further confirmed that Roitinger stated hewould not be able to meet the flat-rate standards forheavy-duty work and that Frederick said he would giveRoitinger time to catch up on the new procedures. How-ever, according to Robeson, Frederick stated he did notthink Roitinger would have too much trouble in becom-ing competent in the new assignment. 1'2Although Frederick was no longer employed at thedealership, he was called as a witness by the Respond-ent. 3 Frederick stated he decided to transfer Roitingerbecause of the inability of the employee to consistentlymeet the flat-rate time limits on front-end work and be-cause of the numerous "comebacks" on jobs that Roi-tinger performed. Frederick stated that on May 21 Roi-tinger exceeded the flat-rate time by 3.1 hours in install-ing a cruise control on a late-model Chevrolet. On May23, according to Frederick, he called Roitinger andRobeson into his office and pointed out Roitinger's ex-cessive time to them. Frederick stated it was at this pointthat he informed Roitinger that he was being transferredto heavy-duty work. Frederick testified he felt Roi-tinger's productivity would improve after the transfer be-cause the employee had previously worked on theheavy-duty line and the jobs there usually involvedlonger periods of time. According to Frederick, Roi-tinger could concentrate on his work and thus do a com-petent job. 4 When Roitinger expressed the fear that hewould be unfamiliar with the new procedures in theheavy-duty line, Frederick stated this was to be expectedon the first few jobs. He told Roitinger that other experi-enced heavy-duty mechanics, such as Robeson and leadtechnician Close, would be available to assist him in be-coming familiar with the work once again.Frederick further testified that the transfer of Roi-tinger was not an unusual occurrence in the service de-partment. He stated that 6 months after he became serv-ice manager in October 1978, he began moving mechan-ics around in order to improve the efficiency and pro-ductivity of the service department. Radovitch, Re-spondent's owner, testified that in 1977, although the Re-spondent was one of the largest dealerships in its saleszone, it had the worst repair record of any of the zonedealerships. In an effort to overcome this, managementmet with the employees and union officials to attempt tostraighten out their problems. In 1979 and 1980, the Re-spondent's management decided to rotate employees todifferent job duties in order to determine the areas wherethey were the most productive. According to Radovitch,management made a decision to move Roitinger fromfront-end work a month before the program of rotatingdays off had been put into effect."a Robeson estimated that when a skilled mechanic resumed heavy-duty work after a long layoff, it would take at least 6 months to becomecompetent again.l3 Frederick left the Respondent's employ in July 1980 after a disputewith the owner over changes in the service department. He made it clearat the hearing that he was unhappy over the manner in which his em-ployment with the Respondent ended.4 Frederick expressed the opinion that Roitinger was a competent me-chanic when he concentrated on his work.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRandolph Yount, current service manager and assistantservice manager under Frederick, testified that in May1980, the Respondent was moving a number of mechan-ics around in the service department. He stated this wasdone in order to achieve better productivity and to "con-dense" the shop. According to Yount, in each instancethat such a move was made the union shop steward wasconsulted by management.D. Roitinger Complains to the Union About theRotating Days Off and the Reduction in HoursRoitinger testified that in July he called the unionoffice and requested that a business representative cometo the shop to investigate the Respondent's program ofrotating days off.'5Edward Crouse, the business agentservicing the collective-bargaining agreement at the Re-spondent's dealership, stated he received a message onJuly 14 and went to the shop the following day. Therehe spoke with Roitinger and, according to Crouse, wasinformed for the first time of the rotation program whichreduced the employees to a 32-hour week. Roitinger toldCrouse he felt the employees were coerced and intimi-dated into signing the agreement to work fewer hours.Crouse then went to Frederick's office and told the serv-ice manager the program violated the provisions of thecontract. He asked that the program be stopped. Freder-ick protested by stating that the Respondent should beallowed to spread the work among the employees andnot be compelled to lay off employees by seniority. Hetold Crouse that if the Respondent had to comply withthe Union's request, 85 percent of the employees wouldhave to be laid off. He also told the union representativethat the employees agreed to the rotation plan andshowed him the document signed by the employees onMay 5. The shop stewards were called in and it wasagreed that they would poll the employees in the servicedepartment to see if they wanted to abide by the rotationagreement. The testimony indicates the employees werereluctant to discuss the matter on the shop floor andCrouse decided to meet with them at the union hall thatevening.Crouse returned to the shop floor and informed Roi-tinger of the scheduled meeting. At the time Roitingerhad taken off his work shirt because he had spilled sometransmission fluid on it. He did not change his shirt butcontinued working without it. As Crouse was leaving,Frederick came into the shop foreman s office in the areaand called Crouse over. He pointed out that Roitingerwas not wearing his shirt while working and stated thathe should fire the employee. Crouse then went over toRoitinger and persuaded him to put the shirt on eventhough it was still wet with the transmission fluid.Crouse met with the employees as scheduled that eve-ning. Wayne Wheeler also attended the meeting. Afterdiscussing the circumstances under which the rotationplan had been put into effect by the Respondent, the em-ployees voted to rescind their voluntary agreement tothe plan. After the meeting Crouse called Radovitch athome. He informed Radovitch that the employees reject-" According to Roitinger, he attempted to persuade the shop stewardto mnake such a request but his efforts went unheeded.ed the rotation plan and were insisting that the contractprovisions be followed in terms of layoffs by seniority.Radovitch replied that only five or six employees wouldbe working the next day.Wheeler, unaware that Crouse had called Radovitchthe evening before, went to the Respondent's shop thenext day to inform Radovitch of the employees' decision.Radovitch complained to Wheeler about Crouse. Hestated that everything was fine regarding the rotationplan until Crouse came to the shop. Wheeler took issuewith Radovitch's statement and said Crouse came to theshop at the specific request of Roitinger. According toWheeler, Radovitch then said he already knew thenames of the employees who objected to the rotationplan as well as the names of the employees who opposedthe arrangement at the union meeting.E. The Suspension and Termination of RoitingerAs noted, Roitinger had performed duties in manyphases of the Respondent's service department over theperiod of his employment. Frederick testified that whenhe became service manager in October 1978, Roitingerwas working as a front-end mechanic. According toFrederick, Roitinger was warned repeatedly for exceed-ing the flat-rate times and for the numerous "comebacks"on his jobs.'- Frederick stated that over the years, therewere many complaints about Roitinger's work. He as-serted that when he became service manager, he noticedthat Roitinger's personnel file was "two to three inchesthick" with written warnings issued by the prior servicemanagers. He further testified that after repeated verbalwarnings to Roitinger about the excessive time and thecomebacks on the front-end work, Roitinger finally toldhim in December 1978 that the front-end machines wereout of calibration and resulted in faulty alignment of thecars. According to Frederick, this was the first notice hehad that inaccurate work was being caused by defects inthe calibration of the front-end machines, although Roi-tinger had been working on them for months. l7Because Roitinger's work performance on the front-end line did not improve, Frederick decided to send himto a special training school in Los Angeles to learn diag-nostic work. He made this decision despite the advice ofYount, the assistant service manager, that Roitinger "wasnot worth working with."1sAfter Roitinger completedthe courses, including his independent instruction at theSun school, the Respondent embarked on an extensiveadvertising campaign offering diagnostic services to thepublic free of charge. Frederick testified that, for thefirst 3 weeks of the program, Roitinger performed well"' "Comebacks" was the term applied to jobs on which the work wasnot properly performed and the customers brought the vehicles back tothe service department.1t As a result of this information, Frederick had the machines inspect-ed and repaired."8 Yount testified that he had the responsibility of reviewing the repairorders (ROs) on a daily basis and Roitinger exceeded the flat-rate time on90 percent of his jobs. He stated that every job became a "problem job"to Roitinger no matter how straightforward the work to be performed.On January 26, 1979, Yount issued a written warning to Roitinger duringFrederick's absence due to illness. This warning cited poor work result-ing in comebacks and threatened Roitinger with termination if his per-formance did not improve. (Resp. Exh. 2.)260 PARKWOOD CHEVROLETand met the time limits established for the diagnosticwork.toThen, according to Frederick, the employeebegan to extend the time spent diagnosing each auto-mobile to two to three times beyond the flat-rate time.He stated Roitinger complained that there was too muchpressure on him in the diagnostic center and requested tobe returned to light-line work (tuneups). Frederick subse-quently replaced Roitinger in the diagnostic area withanother mechanic and reassigned him to the light-line,from there he was subsequently assigned to front-endwork again.On May 7, 1980, Roitinger was charged with anothercomeback. He was to correct a complaint of a low brakepedal. After Roitinger worked on the vehicle, the cus-tomer brought the car back and complained that thebrakes failed completely causing him to hit a curb inorder to stop. Frederick put a notation in Roitinger'spersonnel file about this particular job. (Resp. Exh. 5.)Frederick testified that after the excessive time takenon the installation of the cruise control on May 21, hechanged Roitinger to the heavy-duty line. He called Roi-tinger into his office on May 23 in the presence of Robe-son, the shop steward, and verbally warned the employ-ee that he was taking excessive amounts of time to com-plete his work on the front-end line. It was then thatFrederick transferred Roitinger to the heavy-duty linewith the hope that his work performance would im-prove. The Respondent's records, however, reflect thatRoitinger continued to experience difficulty in meetingthe flat-time rates of the shop on the heavy-duty line. OnJune 30, 1980, Roitinger was assigned to correct a prob-lem with a pickup which was overheating. According tothe Respondent's records, Roitinger exceeded the flat-time rate by 4.2 hours in making these repairs. Roitingertestified that the work he had to do on the pickup re-quired him to take the extra time.On July 1, Roitinger was charged with 8 hours inexcess of the flat-rate time in order to correct a problemwith a transmission on a C-10 pickup that had a dieselmotor. Roitinger testified he had never worked on anautomatic heavy-duty transmission before and had to getadvice from Robeson on how to make the repairs. Be-cause of his unfamiliarity with the work, Roitinger statedit took him 16.8 hours to do a job that the Respondentallowed 8.8 hours to complete. (G.C. Exh. 5b.)On July 5, 1980, Roitinger was assigned the job tocheck a vehicle for a possible fuel leak into its combus-tion chamber. (G.C. Exh. 5c.) According to the Re-spondent's records, Roitinger exceeded the flat-rate timeby 3.4 hours in making these repairs. Roitinger testifiedthat in order to correct the condition he had to performwhat was tantamount to half of a valve job on one sideof the engine."o The Respondent, in conjunction with the mechanics, established 15to 20 minutes as the time standard for the diagnostic work on each vehi-cle.On July 5, 1979, Frederick issued a written warning to Roitingercharging that he exceeded the flat-rate time on two ROs by 2.4 and 1.4hours, respectively. Roitinger was warned that if he did not improve hisperformance, he would be suspended for I week without pay. (Reap.Exh. 3.) According to Frederick, Roitinger promised that he would tryto improve his work performance.The records also show that on July 2, 1980, a custom-er brought a Volkswagen into the shop for repairs. Sincethe Respondent did not normally work on Volkswagens,Roitinger was assigned to remove the engine so that theRespondent could send it out to another shop for re-building. Frederick testified that Roitinger exceeded theshop-rate time by 3.5 hours in removing the engine fromthe Volkswagen. According to Frederick, Roitinger hadno work to pe'rform on the job but simply to get theengine out so that it could be sent to another shop forrebuilding. Roitinger, on the other hand, testified that hehad never worked on a Volkswagen before and that theautomobile had been hit from the rear, therefore causinghim to encounter problems in removing the engine.On July 14. Roitinger was assigned to repair a waterpump leak on an automobile. (G.C. Exh. 5e.) The Re-spondent's records reflect that Roitinger exceeded theflat-rate time by 2.3 hours in handling this job. Roitingertestified he first attempied to seal the water pump butwhen he tested it, it continued to leak. He then had toremove the water pump and replace it with a new one.For this reason, according to Roitinger, he spent an extraamount of time in making the repairs.Roitinger was involved with another water pumprepair job in July. (G.C. Exh. 5g.) The Respondent'srecords reflect that he also exceeded the flat-rate time by2.3 hours in effectuating these repairs. Roitinger statedthat he put a new water pump on the automobile andwhen he tested it he discovered the water pump was de-fective. According to Roitinger, he had to remove thispump and replace it with another. This caused him to gothrough the job twice at no fault of his own.The Respondent's records also reveal that on July 9,1980, Roitinger was given a truck on which he had toreplace a unit in the differential. (G.C. Exh. 5i.) After therepairs were made, the customer subsequently broughtthe truck back claiming grease was leaking out of thedifferential because a plug had not been tightened. Roi-tinger was charged with this comeback. Roitinger testi-fied that after he completed his work on the differential,another mechanic was supposed to replace the gasket onthe truck and fill the differential with grease. In order todo so, according to Roitinger, it would have been neces-sary for this mechanic to have tightened the grease plugwhen he finished. Therefore, Roitinger testified heshould not have been held responsible for this particularcomeback. 20Finally, the testimony indicates that when the Volks-wagen engine was returned from the rebuilder, Roitingerinstalled it but could not get the engine to start. In orderto get the engine to fire, he used a starter fluid which theRespondent's mechanics customarily used on engines toget them to start, but he did not have any success. Roi-tinger then called on another mechanic, who was aforeign car specialist and worked in the Respondent'sused car department, to assist him. Roitinger stated this2' The Respondent's records also assert that Roitinger exceeded theshop time by .8 of an hour on another RO. (G.C. Exh. 5h.) However,Roitinger had no recollection of the job and the copy of the RO submit-ted into evidence was not legible.261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmechanic also used starter fluid but could not get theengine to run.Roitinger testified that the day following the meetingbetween the employees and the union representatives(July 15) he had a medical appointment at 3 p.m. and leftwork early. The following day he was called into Fre-derick's office along with the union shop steward. Roi-tinger was handed a suspension notice by Frederick. Thenotice cited the excessive time he had taken on repairsduring the preceding 2 weeks and the comeback on thetruck differential. It stated that Roitinger had caused theRespondent to lose income in the amount of S576 be-cause of his poor performance and that he was suspend-ed, starting July 18, for 5 working days. Roitinger wastold that if his substandard work continued, he would beterminated. (G.C. Exh. 4.)Frederick testified that the problem with the Volks-wagen was "the straw that broke the camel's back." Hestated he first felt that the rebuilders had performedfaulty work on the engine and he had the Volkswagentowed to their shop. There 'he engine was removed asecond time and the rebuilder showed him a bottle full ofliquid that had been drained from the motor. Frederickand the rebuilder first thought the liquid was a paintthinner, but Frederick subsequently ascertained that itwas the starter fluid which had been used in an effort toget the engine to run. He stated the fluid had dried outthe sidewalls of the engine and it had to be rebuilt asecond time at the Respondent's expense. Incensed overthis incident, Frederick's first thought was to dischargeRoitinger. However, he talked with the Respondent's at-torney and decided that he would suspend the employeefor 5 days. Frederick included in the suspension noticeall of the problems that Roitinger had experienced overthe past 2 weeks in performing his work.Although Roitinger was scheduled to return to workon July 25, he did not do so. Frederick testified that hecalled Roitinger at home and was informed by the em-ployee that the Union had advised him not to return towork until a grievance over his suspension was settled.21Frederick told Roitinger to report to work the next dayor he would be terminated. When Roitinger failed tocome to work, Frederick contacted him again, pursuantto Radovitch's instructions, and gave him until July 28 toreport to work. Roitinger failed to do so and Frederickterminated him on July 29. (G.C. Exh. 7.)F. The Johnnie's Poultry ViolationRobeson testified that on October 6, 1980, he wascalled into the service manager's office to meet with theRespondent's attorney. Robeson could not recall beingtold by the attorney that he was not required to talkwith him or answer any of his questions. According toRobeson, the Respondent's counsel asked him if Roi-tinger was a good mechanic and whether he took toolong to do his jobs. Robeson signed a typed statement re-flecting this conversation with the Respondent's counsel.(Resp. Exh. 4.) In this statement Robeson said that Roi-*I The Union sent a letter to the Respondent, dated July 23, statingthat Roitinger did not intend to return to work until the "Unfair LaborPractice for harassment and discrimination has been settled." (G.C. Exh.6.)tinger "did not do well on anything he did." He con-firmed that Roitinger had been moved from one type ofwork to another in the shop. The statement concludedwith the following comment by Robeson:I once told the Employer that Joel [Roitinger] had16 years experience and one year of ability. (Hecannot get it from his head to his hands.)At the hearing, Robeson reaffirmed that the statement hegave the Respondent's counsel was true.Close testified that he also met with the Respondent'scounsel in the service manager's office in October. Closewas unable to recall whether the Respondent's attorneyinformed him that he did not have to answer any ques-tions. Close testified that the Respondent's attorneyasked if Roitinger was slow in his work and he repliedthat Roitinger was on "some things." He was also askedby counsel if he voluntarily signed the agreement torotate days off. Close said that he did not want to signthe document. Warren Rose, another mechanic, wasquestioned by the Respondent's counsel in October. Rosestated he was not informed that he did not have toanswer any questions by counsel.Although he did not testify under oath, the Respond-ent's counsel admitted in his opening statement that hetalked to several employees in the service manager'soffice during his preparation for the hearing. Accordingto his opening statement, the Respondent's counsel saidhe informed the employees that he was talking to themregarding the "situation with Joel Roitinger," and he ad-vised the employees they did not have to talk to him ifthey did not wish to do so.Concluding FindingsThe General Counsel contends that Roitinger was en-gaged in protected concerted activity when he protestedthat the rotation plan violated the terms of the collec-tive-bargaining agreement. Further, that the Respondentassigned Roitinger to more arduous and onerous duties,and ultimately suspended and terminated him, in retali-ation for his opposition to the rotation plan. The GeneralCounsel also contends that by meeting with the employ-ees regarding the plan and then implementing it withoutfirst notifying and bargaining with the Union, the Re-spondent bypassed the Union and engaged in direct deal-ing with the employees concerning a change in existingterms and conditions of employment. Finally, the Gener-al Counsel contends that the Respondent's counsel un-lawfully interrogated employees in preparation for thehearing of the unfair labor practice case by failing toextend the safeguards mandated by the Board's decisionin Johnnie's Poultry.The Respondent, on the other hand, argues that it didnot engage in direct dealing with the employees regard-ing the rotation plan, but merely informed the employeesof the proposal and had them sign a document indicatingthey understood what was being proposed. Moreover,the Respondent argues that the Union, through Wheeler,consented to the implementation of the plan. The Re-spondent also argues that Roitinger was suspended be-cause of his poor work performance and was subsequent-262 PARKWOOD CHEVROLETly discharged because he failed to report to work afterhis suspension was completed. The Respondent assertsthat the suspension and termination would have occurredeven in the absence of Roitinger's opposition to the rota-tion plan. As a final argument, the Respondent assertsthat the entire dispute falls within the terms of the griev-ance procedure of the collective-bargaining agreementand the parties are "mandated" to follow the grievanceprocedure and the Board should defer to that process.The first question to be addressed here is the Respond-ent's contention that the Board should abstain from as-srting jurisdiction over the issues in this case and leavethe parties to pursue their dispute through the contrac-tual grievance procedure. I find no support for this posi-tion in current Board law or in the factual circumstancesof this case.Although the contractual grievance procedure pro-vides for binding arbitration, if certain conditions aremet, the grievance procedure was not invoked by eitherRoitinger or the Union. Thus, the Respondent is askingfor deferral to prospective arbitration of not only union orgroup rights (the alleged 8(aX5) violations) but also of in-dividual rights (the alleged 8(a)(1) and (3) violations). Insupport of this position the Respondent cites the doctrineenunciated in Collyer Insulated Wire, a Gulf and WesternSystems Co., 192 NLRB 837 (1971), and its progeny.Since Collyer, however, a majority of the Board has heldthat it will refuse to defer in cases involving alleged vio-lations of individual statutory rights such as Sections8(aXl) and (3) and 8(b)(lXA) and (2). General AmericanTransportation Corporation, 228 NLRB 808 (1977); ValleyCabinet & Mfg., Inc., 253 NLRB 98, fn. 4 (1980); Hospitaland Institutional Workers Union, Local 25C SEIU, AFL.CIO, 254 NLRB 834, fn. 1 (1981). See, also, Max Factord Co, 239 NLRB 804 (1978), enfd. 640 F.2d 197 (9thCir. 1980). In light of the above, I find the Respondent'scontention that the issues here should be deferred to thecontractual grievance procedure must be rejected. Cf.Jack Thompson Oldsmobile, Inc., 256 NLRB 24, fn. 4(1981).The next issue to be addressed here is whether Roi-tinger was engaged in protected concerted activity whenhe opposed the rotation plan at the meeting in May andwhen he caused the union representative to visit the shopin July. It is settled Board law that an attempt by an em-ployee to enforce what he believes to be a provision ofthe collective-bargaining agreement is protected concert-ed activity. Woodings Verona Tool Works, 243 NLRB472, 475 (1978), and the cases cited therein. Thus, whenRoitinger accused the Respondent of attempting to writea new contract by means of the rotation plan, he was as-serting that the Respondent's plan modified the seniorityprovisions of the existing collective-bargaining agree-ment. It is readily apparent, therefore, that by protestingthis unilateral change in the layoff provisions of the exist-ing contract, Roitinger was indeed engaging in protectedconcerted activity. Nor was he the only employee tooppose the plan at this meeting, as evidenced by the op-position expressed by an employee represented by theTeamsters Union. It logically follows that when Roi-tinger called the union office after the Respondent imple-mented the rotation plan and requested that a businessrepresentative come to the shop, he was continuing toengage in protected concerted activity in an effort to en-force the seniority provisions of the contract. It was onlyafter his efforts in this regard that the Respondent wascompelled to rescind the plan and revert to the provi-sions of the collective-bargaining agreement regardinglayoffs.This poses the question of whether Roitinger was as-signed more arduous and onerous duties in retaliation foropposing the plan in May, and whether he was suspend-ed and then discharged in July for being instrumental incausing the Union to compel the Respondent to adhereto the terms of the existing collective-bargaining agree-ment. It is apparent from the record facts that the Gener-al Counsel has effectively made a prima facie showingthat Roitinger's work assignments were changed and theemployee was ultimately suspended and terminated in re-taliation for his activities in opposing the Respondent'srotation plan. In this connection, the record shows thatshortly after he opposed the rotation plan at the meetingin May he was assigned to work on the heavy-dutyline.a" In addition, Roitinger was suspended 2 days afterhe caused the Union to send a representative to the shopto investigate the rotation plan and I day after the Unionnotified the Respondent that the employees were with-drawing their approval of the rotation plan. That the Re-spondent's management was aware that Roitinger was re-sponsible for the union representative's visit to the shopis evidenced by the unrefuted testimony of Wheeler.When Wheeler notified Radovitch that the employeeswere withdrawing their approval of the plan, he in-formed Radovitch that Crouse came to the shop at thespecific request of Roitinger.Viewed in this posture, it is more than evident that theGeneral Counsel has made a prima facie showing that thetransfer of job assignments, and the suspension and ulti-mate termination of Roitinger were actions taken by theRespondent in retaliation for the employee having en-gaged in activity in opposition to the rotation plan.Under the analysis mandated by the Board in its WrightLine decision,23the burden at this point shifts to the Re-spondent to conclusively demonstrate that it would havetaken this action against Roitinger even in the absence ofthe employee engaging in protected concerted activity.This I find the Respondent has successfully accom-plished.The record discloses that while Roitinger had beenemployed at the dealership for a number of years, his jobperformance was less than satisfactory. Frederick andYount credibly testified that the employee consistentlyexceeded the flat-rate time standards in his work and had22 Although Roitinger testified he was transferred to the heavy-dutyline on May 7, 1 did not credit him in this regard. Robeson, who waspresent when Roitinger was informed of the change in his job asign-ment, testified that it occurred "a week or so" after the meeting on May5. Frederick testified that he transferred Roitinger to the heavy-duty lineon May 23. after the employee spent an excessive amount of time install-ing a cruise control on a late-model Chevrolet. Since the Respondent'srecords show that Roitinger worked on this particular job on May 21, 1find that he was assigned to the heavy-duty line on the date indicated byFrederick.I Wright Line a Diriion of Wright Line. Inc., 251 NLRB 1083 (1980).263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumerous "comebacks" on the jobs he performed. Al-though Roitinger had been assigned at one time or an-other to every phase of the mechanics' work in the serv-ice department, the complaints about his job performancefollowed him through each phase. By his own admission,he had received warnings from four different servicemanagers in the past 5 years. Frederick testified thatwhen he became service manager in October 1978, Roi-tinger's personnel file was 2 to 3 inches thick with warn-ings. Although Frederick frequently admonished Roi-tinger for his comebacks on front-end work when Fred-erick first became service manager, it was not until De-cember of that year that Roitinger revealed that thefront-end machines were out of calibration; thus presum-ably accounting for the faulty work.When Frederick decided to send Roitinger to the diag-nostic school, he did so against the advice of his assistantservice manager who considered that "it was not worththe time" to attempt to work with Roitinger. After Roi-tinger returned from his special training and worked inthe diagnostic center, his performance was only satisfac-tory for the first several weeks and then he began toexceed the flat-rate standards established by the shop. Itwas at his own request (because he considered the pres-sure too great in the diagnostic area) that he was re-placed by another mechanic and reassigned to light-linework. From there he was subsequently placed on front-end work again. This shifting of Roitinger to variousphases of the mechanic's work comports with the testi-mony of Frederick and Yount that they were moving themechanics around in an effort to find an area of workwhere they could be the most productive. Because Roi-tinger continued to exceed the flat-rate standards, man-agement decided to move him to the heavy-duty line.Frederick and Radovitch testified that this decision wasmade prior to the meeting with the employees on the ro-tation plan, and their testimony is supported by that ofRobeson, then union shop steward. Robeson testified thathe was informed of the decision to move Roitinger toheavy-duty work before the meeting on the rotationplan.Thus, I find that Roitinger's transfer from front-end toheavy-duty work was contemplated by the Respondent'smanagement prior to the announcement of the rotationplan to the employees. Further, that this change in jobduties would have taken place even if Roitinger had notopposed the rotation plan at the meeting on May 5. Thefact that the change did not occur until May 23, afterRoitinger spent an excessive amount of time installing acruise control in a late-model automobile, does not, inmy judgment, warrant a different conclusion. Rather,this was simply the incident which caused Frederick toimplement the change previously decided upon by man-agement.Roitinger's work on the heavy-duty line, however, didnot evidence any improvement. He consistently exceededthe flat-time standards and continued to have "come-backs." This bears out Robeson's assessment, reaffirmedat the hearing, that Roitinger had "16 years of experi-ence and one year of ability." The triggering incident re-sulting in his suspension was his performance on the jobinvolving the Volkswagen engine. Management had toabsorb the cost of having this engine rebuilt a secondtime and held Roitinger responsible for this expense.Frederick initially wanted to fire Roitinger but, afterconsultation with the Respondent's attorney, decided tosuspend him for 5 working days. It is clear from the un-refuted testimony that other mechanics with fewer warn-ings for substandard performance had been suspended orterminated by the Respondent in the past. Thus, itcannot be said that management's treatment of Roitingerat this point differed from the discipline imposed uponother mechanics whose work was below par. Indeed, therecord here demonstrates that management exercisedconsiderable forbearance in its treatment of Roitingerover the course of his employment. Therefore, I find thesuspension of Roitinger on July 18 for 5 working dayswould have taken place regardless of whether he had op-posed the rotation plan and thereby caused the Union totake steps to compel the Respondent to rescind it. In ar-riving at this conclusion, I am not unmindful that Roi-tinger was identified as the person who caused Crouse tovisit the shop to investigate the plan. But even consider-ing this fact, I find that Roitinger would have been sus-pended nevertheless had he not engaged in this activity.After the completion of the period of his suspension,Roitinger refused to return to work. He continued in thisrefusal even though the Respondent extended the dead-line for his return until July 28. Roitinger insisted,through the Union, that he would not return until thedispute over his suspension was resolved. It is apparent,therefore, that the Respondent had a legitimate businessreason for discharging Roitinger because of his refusal toreport to work. It is equally apparent that Roitingerwould have been discharged in these circumstancesabsent any protected concerted activity on his part. Ascounsel for the Respondent correctly pointed out, therewas a grievance procedure contained in the contract andthis was the proper mechanism for contesting the suspen-sion.In sum, I find that while the General Counsel has es-tablished a prima facie case of discriminatory treatmentof Roitinger, the Respondent has fully demonstrated thatthe action taken against Roitinger would have occurredeven if the employee had not been involved in protectedconcerted activity. Accordingly, the record facts do notsupport the finding that the Respondent discriminatedagainst Roitinger because he engaged in protected con-certed activity and these allegations of the complaintshould be dismissed.The Respondent's contention that it did not bypass theUnion and engage in direct dealing with the employeesover the plan for rotation of days off is not supported bythe record. It is undisputed that Frederick, with the ap-proval of Radovitch, explained the plan to the assembledemployees on May 5 and sought their approval of theprogram by having the employees sign a document indi-cating they understood the plan. To assert that this docu-ment was nothing more than an indication that the signa-tories understood what was entailed in the plan is toengage in disingenuous argument. It is evident from thestatements made at the meeting by Frederick and Rado-vitch that management was asking the employees to264 PARKWOOD CHEVROLETagree to their proposal to ignore the seniority provisionsof the contract and spread the work by reducing theworkweek of each employee by 8 hours. Any employeeunwilling to sign the document was asked to meet pri-vately with Radovitch in his office. Furthermore, it isclear that the Respondent's officials treated the signingof the document as evidence of the signatories' approvalof the Respondent's proposal to implement the plan.Indeed, Frederick showed the document to Crouse asproof that the employees approved the plan.I do not credit Radovitch's testimony that he contact-ed Wheeler after the meeting and was given a verbal"O.K." to put the rotation plan into effect. Radovitchwas initially very positive that he called Wheeler on thetelephone immediately after the meeting with the em-ployees. On cross-examination, however, Radovitch's tes-timony became extremely vague and he was uncertainwhether he called Wheeler that day or some subsequentday before putting the plan into effect. Wheeler, on theother hand, steadfastly maintained he had not receivedany such call from Radovitch, and his calendar of ap-pointments indicated that he was out of town on unionbusiness on the days that Radovitch asserted he contact-ed Wheeler. Moreover, it is evident from the testimonythat Crouse did not know of the rotation plan when hevisited the Respondent's service department at Roi-tinger's request on July 15. It is highly unlikely that thebusiness agent responsible for servicing the collective-bargaining agreement at the Respondent's shop wouldnot be informed by his superior of an arrangement whichwould substantially modify a provision of the contract. Iconclude therefore that Radovitch's testimony on thispoint is substantially unreliable and I find that the Unionwas never notified of the rotation program until Crousemet with Roitinger in the shop on July 15.In these circumstances, it is readily apparent that theRespondent was engaging in direct dealing with the em-ployees and once it acquired their approval of the Re-spondent's proposal to reduce the workweek, the planwas put into effect without notification to the Union. Itis also evident that the reduction in the workweekthrough rotation of days off modified an existing termand condition of employment contained in the collective-bargaining agreement.It is well settled that employees have the right toengage in collective bargaining through their statutoryrepresentative and that when an employer deals directlywith employees in derogation of the exclusivity of therepresentative status of a union, it interferes with thisright in violation of Section 8(a)(1) of the Act. ShenangoSteel Buildings Inc., 231 NLRB 586 (1977). It followsthat by dealing directly with the employees and bypass-ing the Union as their exclusive representative, the Re-spondent was unilaterally modifying an existing term andcondition of employment contained in the collective-bar-gaining agreement in violation of Section 8(a)(5) of theAct. Kaiser-Permanente Medical Care Program, 248NLRB 147 (1980); J. D. Lunsford Plumbing, Heating andAir Conditioning Inc., and Lunsford Brothers MechanicalInc., 237 NLRB 128 (1978); Pacific Southwest Airlines andPacific Southwest Airmotive, 233 NLRB 1 (1977); AirportLimousine Service, Inc., and Jay McNeill Esq. as Receiverfor Airport Limousine Service, Inc., 231 NLRB 932 (1977).Accordingly, I find that the Respondent has violatedSection 8(aXl) and (5) of the Act by engaging in directdealing with the employees in derogation of the Union'srepresentative status and by unilaterally modifying inmidterm a provision of the existing collective-bargainingagreement.There remains one final issue to be resolved here. It isalleged that the Respondent's counsel did not afford theemployees the safeguards required by Johnnie's Poultrywhen interrogating them in preparation for hearing ofthe unfair labor practice case. In Johnnie's Poultry,24theBoard set forth certain requirements deemed necessary todispel coercion during employee interrogation in thesecircumstances. In that case the Board stated it would re-quire the following:[T]he employer must communicate to the employeethe purpose of the questioning, assure him that noreprisal will take place, and obtain his participationon a voluntary basis; the questioning must occur ina context free from employer hostility to union or-ganization and must not be itself coercive in nature;and the questions must not exceed the necessities ofthe legitimate purpose by prying into other unionmatters, eliciting information concerning an employ-ee's subjective state of mind, or otherwise interfer-ing with the statutory rights of employees. [Id at775.]In a relatively recent case the Board has held that theJohnnie's Poultry safeguards constitute "the minimum re-quired to dispel the potential for coercion in circum-stances where an employee is interrogated concerninghis intended testimony before the Board." Standard-Coosa-Thatcher, Carpet Yarn Division, Inc., 257 NLRB304 (1981). In the instant case, the Respondent's counselasserted in his opening statement that he informed theemployees they did not have to talk to him. When ques-tioned about this event, Robeson testified that he wasunable to recall whether the Respondent's attorney madethis statement during the interrogation. Rose and Closespecifically denied being told they did not have to talkwith the Respondent's counsel. Without considering theissue presented by statements of counsel (sans oath) asopposed to testimony of the employees (given underoath), it is apparent that by counsel's own statements allof the safeguards of Johnnie's Poultry were not given tothe employees. Not only must the interrogator explainthe purpose of the questions but he must also assure theemployee that no reprisal will take place and that partici-pation is on a voluntary basis. Here the Respondent'scounsel failed to take these necessary steps. Thus, I haveno alternative but to find that the complete panoply ofJohnnie's Poultry safeguards were not extended to theemployees during counsel's pretrial preparation and aviolation of Section 8(aXl) of the Act has been commit-ted. Standard-Coosa-Thatcher, Carpet Yarn Division, Inc.,supra, W. W. Grainger, Inc., 255 NLRB 1106 (1981).4 Johnnie's Pulry C and John Bihop Poultry Ca, Succewr, 146NLRB 770 (1964).265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. The Respondent, John Geer Chevrolet Co., Inc.,d/b/a Parkwood Chevrolet is an employer within themeaning of Section 2(2) of the Act, engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. International Association of Machinists and Aero-space Workers, AFL-CIO, District Lodge No. 190,Local Lodge No. 2182 is a labor organization within themeaning of Section 2(5) of the Act.3. The above-named labor organization has been, andis now, the exclusive representative of all of the employ-ees in the unit described below for purposes of collectivebargaining within the meaning of Section 9(a) of the Act.4. The unit appropriate for purposes of collective bar-gaining within the meaning of Section 9(b) of the Act is:All employees employed by the Employer at his7100 Franklin Boulevard, Sacramento, California fa-cility; excluding clerical employees, salesmen, non-production foremen, guards, and supervisors as de-fined in the Act.5. By dealing directly with the employees in the aboveunit concerning terms and conditions of their employ-ment, the Respondent interfered with the right of theemployees to engage in collective bargaining throughtheir statutory representative in violation of Section8(a)(1) of the Act.6. By unilaterally modifying the terms of the existingcollective-bargaining agreement without first notifyingthe Union and affording it an opportunity to bargainthereon, the Respondent refused to recognize and bar-gain collectively with the Union in violation of Section8(a)(5) and (1) of the Act.7. By coercively interrogating employees during prep-aration for the hearing of the unfair labor practice caseherein, the Respondent violated Section 8(a)(1) of theAct.8. The Respondent did not violate Section 8(a)(1) and(3) of the Act by transferring employee Joel Roitinger toa different job assignment or by suspending and ultimate-ly discharging this employee.9. The above conduct constitutes unfair labor practicesaffecting commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that the Respondent has committedunfair labor practices within the meaning of Section8(a)(l) and (5) of the Act, it shall be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Upon theforegoing findings of fact, conclusions of law, and theentire record in this case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER25The Respondent, John Geer Chevrolet Co., Inc.,d/b/a Parkwood Chevrolet, Sacramento, California, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning wages,hours, and other terms and conditions of employmentwith International Association of Machinists and Aero-space Workers, AFL-CIO, District Lodge No. 190,Local Lodge No. 2182 as the exclusive bargaining repre-sentative of its employees in the following appropriateunit:All employees employed by the employer at its7100 Franklin Boulevard, Sacramento, California fa-cility; excluding clerical employees, salesmen, non-production foremen, guards, and supervisors as de-fined in the Act.(b) Dealing directly with its employees in the above-described unit concerning terms and conditions of em-ployment in derogation of the exclusive status of theirbargaining representative.(c) Coercively interrogating employees during pretrialpreparation concerning their intended testimony.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action:(a) Bargain collectively with International Associationof Machinists and Aerospace Workers, AFL-CIO, Dis-trict Lodge No. 190, Local Lodge No. 2182 with respectto wages, hours, and other terms and conditions of em-ployment of the employees in the unit described above.(b) Post at its Sacramento, California, facilities copiesof the attached notice marked "Appendix."26Copies ofsaid notice, on forms provided by the Regional Directorfor Region 20, after being duly signed by the representa-tive, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by the Respond-ent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to ensure that said notices are not al-tered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2s In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.2r In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."266